DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after appeal to the Patent Trial and Appeal Board, but prior to a decision on the appeal. Since this application is eligible for continued examination under 37 CFR 1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 04/08/21 has been entered.  Claims 1 and 8 have been amended.  Claims 5-7 and 33-37 have been cancelled. Claims 2-3, 12-20 and 30 were previously cancelled. Claims 4 and 9-10 remain withdrawn as being directed to non-elected inventions.  According, claims 1, 8, 11, 21-29 and 31-32 are under examination.

Withdrawn Rejections
All rejections of claims not reiterated herein, have been withdrawn.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


          Claims 1, 8, 11, 21-29 and 31-32 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract ideas and/or to laws of nature/natural phenomena without significantly more. 
The U.S. Patent and Trademark Office recently revised the MPEP with regard to § 101 (see the MPEP at 2106). Regarding the MPEP at 2106, in determining what concept the claim is “directed to,” we first look to whether the claim recites:
(1)    any judicial exceptions, including certain groupings of abstract ideas (i.e., mathematical concepts, certain methods of organizing human activity such as a fundamental economic practice, or mental processes); and

(2)    additional elements that integrate the judicial exception into a practical application (see MPEP § 2106.05(a)-(c), (e)-(h)).

Only if a claim (1) recites a judicial exception and (2) does not integrate that exception into a practical application, do we then look to whether the claim contains an “‘inventive concept’ sufficient to ‘transform’” the claimed judicial exception into a patent-eligible application of the judicial exception. Alice, 573 U.S. at 221 (quoting Mayo, 566 U.S. at 82). In so doing, we thus consider whether the claim:
(3)    adds a specific limitation beyond the judicial exception that is not “well-understood, routine, conventional” in the field (see MPEP § 2106.05(d)); or

(4) simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.
See MPEP 2106.
            Analysis of subject-matter eligibility under 35 U.S.C. § 101 requires consideration of three issues: 
           Step 1: Is the claim directed to a statutory category?  Yes, the claim is directed to a process.
            Step 2A, Prong 1: Is the claim directed to a judicial exception (a law of nature, a natural phenomenon, or an abstract idea)?  Yes, the claim is directed to a law of nature and an abstract idea. 
           Specifically, the claim is directed the naturally occurring correlation between altered gamma H2AX levels in response to cancer treatment for example.  
           The claims also recite an abstract idea because the step of determining a higher level based on a comparison  (claim 1) is also a judicial exception since given their broadest interpretation they do not clearly go beyond reviewing data mentally or use of a general computer. Here, applicant's method steps are not tied to a particular machine and does not perform a transformation.  Such steps of “determining” reads on forming an observation/evaluation/judgment/opinion See the 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”), issued on 1/7/2019 and available at https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf. Such concepts as assessing an abnormal condition i.e. altered marker levels by performing clinical tests and thinking about the results have been characterized by the courts as abstract ideas (July 2015 Update, Quick Reference Sheet; see also Univ. of Utah Research Found. v. Ambry Genetics Corp., 774 F.3d 755, 113 U.S.P.Q.2d 1241 (Fed. Cir. 2014) and In re Grams, 888 F.2d 835, 12 U.S.P.Q.2d 1824 (Fed. Cir. 1989)).    Claims also recite comparing to a control.  Such steps of comparing levels or measurements to a reference also reads on mental processes insofar as such comparison of information could take place wholly in the human mind, or by a human using pen and paper. Similar mental processes have been held by the courts to be abstract ideas, e.g., collecting and comparing known information in Classen, or Ambry and Myriad CAFC.  
          Step 2A Prong 2: does the claim recite additional elements that integrate the exception into a practical application of the exception? NO.  The claims are not integrated into a practical application. 
           This judicial exception is not integrated into a practical application because steps corresponding to mental activity, which could be performed in a practitioner’s head, are insufficient to constitute a practical application. In this case, determining the presence of the disease based on a comparison to a sample obtained from healthy subjects, without more, is a judicial exception and not a practical application thereof. There are no subsequent steps recited that would be performed depending on the results of the assay.  
          While claim 1 recites a specific treatment and the step of continuing treatment the current claims allow for a scenario wherein a lower level is detected.  In the embodiment wherein a lower level is detected the step of selecting the test subject and the step of continuing treatment is not administered to all patients i.e. patients that do not have a higher level, which analogous to doing nothing as a result of the assay measurement (this could read on taking no further action). Therefore does not set forth a practical application that is significantly more than the judicial exception itself. 
           Applicant's method steps are not tied to a particular machine and does not perform a transformation. While a reference is made to binding an antibody (claims 27-29) this, results in a temporary and reversible change of the protein, this is not a transformation in the legal sense of the word as there is no fundamental change in the 
          ELIGIBILITY STEP 2B: WHETHER THE ADDITIONAL ELEMENTS CONTRIBUTE AN "INVENTIVE CONCEPT"
Step 2B 
           The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because:
          In addition to the judicial exceptions, the claims also recite steps of (a)providing a cancer treatment to subject, (b) isolating cancer derived microvesicles from the sample (c) detecting an expression level of a biomarker in an isolated cancer derived microvesicle.  
           The step of providing cancer treatment to a test subject is recited at a high level of generality and is routinely performed.  The step of isolating cancer derived micro vesicles and detecting the level of expression level of the marker in various samples is  recited at a high level of generality such that it is not limited to any specific assay or testing technique and as such reads on data gathering and selecting microvesicles.markers.  
          The steps are not limited to specific reagents for detecting a level of specific markers  and with an antibody, ELISA in a blood sample of a treated subject. These steps are interpreted as insignificant extra solution (mere data gathering).  Using an 
          For example, Rak et al  (US 2013/0203081) teach detection  of H2AX (tables 1-4 [0051]; table 3 page 15;[0034]) from isolated microvesicle in  subjects treated for cancer [00 28]-[0030] wherein micro vesicles (MV) [0088]  are isolated by  affinity precipitation, affinity purification  [0033] with for example with the reagent annexin V [0091] which reads on the “cancer-derived microvesicles” as defined by instant claim 31. Rak et al  teach isolating microvesicles with an antibody specific for phosphatidylserine or EGFRVIII [0091] all suitable and preferred reagent for isolation of “cancer-derived microvesicles”as indicated by the instant disclosure [0077].   In another example Skog et al (US2014/0045915) teach detection of H2AX (table 3 col 68) from “cancer-derived microvesicles” as for example detecting the marker in enriched isolated micro vesicle originating from cancer cell [0133]. 
           Further Applicant states on record that any method for the detection of the detection of H2AX is suitable for the detection microvesicle associated H2AX [0062].  
           Dependent claims 27-29 recite an antibody, however antibody is recited by function and reads on using any antibody to detect a biomarker.  Detections methods are well known and routinely used in the prior art for detecting gamma H2AX as cited abelow.  Dependent claims recite deriving a score from a comparison (claim 35), wherein the score is a correlation (claim 37) determining a level of efficacy of treatment  (claim 36), which are also mental steps  as they could be done by  merely reviewing data mentally or use of a general computer.  In addition such steps judicial exceptions 
           The dependent claim also do not add any feature that is more than well-understood, purely conventional, or routine in the field of diagnostics and biochemical assay methodologies, as cited below. A bare statement of a naturally occurring correlation, albeit a newly discovered natural correlation or very narrowly confined correlation, is not sufficient to integrate the natural principle such that it is practically applied. Such additional steps/ elements are also insufficient to render the claims patent-eligible because simply appending well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, has been held not to be enough to qualify as "significantly more" when recited in a claim with a judicial exception.  Such additional steps/ elements are also insufficient to render the claims patent-eligible because simply appending well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, has been held not to be enough to qualify as "significantly more" when recited in a claim with a judicial exception.
  
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a). 

           Claims 1, 8, 11, 21-26 and 31-32 are rejected under 35 U.S.C. pre-AIA  103(a) as being unpatentable over Rak et al (US 2013/0203081) in view of Dickey et al., (submitted in the IDS filed 01/09/17) and Zhang et al (submitted in the IDS filed 01/09/17).  
          Rak et al teach throughout the publication and especially in Abstract a method for monitoring therapeutic efficiency of anti-cancer treatment in a subjects which reads on monitoring genotoxic stress as the instant specification discloses genotoxic stress can be caused by any cancer treatment [0036][0037] (instant claim 5) comprising isolating instant claim 25).  
         Rak et al  teach isolating the microvesicles by centrifugation/affinity precipitation  or combination thereof ([0033]claim 8) wherein the affinity capture reagents include for example capture reagents that bind oncogenic proteins expressed on the surface of the micro vesicles (MV) i.e EGFRvIII  or  annexin V reagent [0092] [0091] (instant claims 30-31) which reads on the instant isolating cancer-derived microvesicles from a biological sample as such capture reagents are disclosed in the instant specification as preferred reagents for capturing cancer derived microvesicles (see instant specification page 19 first paragraph; instant claim 31).   
           Rak et al  teach detecting the presence of a MV-associated protein in the microvesicle subsequent to treating [0027][0028]  as well as during treatment at various time points from a plurality of samples [0030] (instant claim 11) as compared to a control such as detecting the presence of a MV-associated protein in the microvesicle from a control subject that is not given treatment, for example from a sample of the subject prior to treatment [0027][0028] (instant claim 12) wherein the cancer treatment comprises chemotherapy [0105] with agents that interfere with tumor growth [0105] including for example small molecules [0042] [0105]. The cancer can be for example glioblastoma multiforme, brain cancer [0043](instant claims 21-24)  wherein the MV-associated protein detected in the vesicle is any one or a combination of proteins from tables 1-4 [0051]. These tables include about 100 unique proteins, including Histone H2AX phosphorylated at S139 (table 3 page 15) which reads on the instant gamma H2AX (instant specification [0027])(instant claim 32). Rak et al. teach the detection instant claims 26-27).  Rak et al teach determining a change in the amount of the MV-associated protein in the microvesicle (MV) [0027] as a marker for monitoring treatment efficacy i.e. continuing treatment.  Rak et al teach the evaluation of effectiveness is performed in an individual or in a population as a whole [0104] which reads on a plurality of test subjects and a plurality of control subjects and because thresholds/controls are generally derived from population studies i.e. plurality of control subjects to generate statistical significance.  Rak et al further teach  for example an unchanged level in the level of for example MV-associated protein as compared to control is indicative of  therapeutic efficiency [0029][0030][00301]  wherein an unchanged level reads on the instant “a level of similarity” and deriving a score/ correlation coefficient, absent a definition of a score or correlation coefficient in the instant specification (instant claim 35-37).
          Rak et al does not specifically disclose an example where gamma H2AX is measured from microvesicles isolated with capture reagents that bind oncogenic proteins expressed on their surface i.e. cancer-derived microvesicles, wherein the treatment is comprises the DNA alkylating agent Temozolomide (TMZ) (elected species) in a subject with Glioblastoma multiforme (elected species).  Rak et al does not specifically teach: a higher level of expression of H2AX is detected  in  the  cancer-derived microvesicles from the test subject as compared to a control subject that is not given the cancer treatment indicates continuing treatment, and wherein the control is a plurality of control subjects. 
         Dickey et al discloses a method of monitoring genotoxic stress in a test subject (Abstract; page 689, right first paragraph) wherein genotoxic stress is due to cancer 
         Zhang et al  teach throughout the publication and especially in Abstract, Glioblastoma multiforme (elected species) is most prevalent and aggressive adult brain tumor (page 102, left first paragraph) commonly treated with TMZ,  wherein TMZ is an orally available DNA alkylating drug (page 102, left first paragraph).  
          It would have been prima facie obvious, at the time the invention was made, to detect expression levels of cancer derived MV associated gamma H2AX for monitoring efficacy of cancer treatment as taught in Rak et al in subjects undergoing treatment with TMZ for Glioblastoma multiforme as taught in Zhang et al . One would be motivated to do so to monitor treatment efficacy with TMZ with a method comprising detecting cancer derived MV associated gamma H2AX to provide a non-invasive assay for genotoxic stress with increased sensitivity of detection of H2AX since Glioblastoma multiforme is one the most aggressive form of brain cancer and H2AX is a key regulator of DNA damage response.  
           A higher level of expression of H2AX in cancer-derived microvesicles from the test subject as compared to a control subject that is not given the cancer treatment would necessarily indicates increased genotoxic stress and need to continuing treatment in the method of Rak et al and Zhang et al because TMZ is DNA alkylating chemotherapy drug that is effective in inducing DS DNA breaks in cancer cells as mechanism of treatment.  Such DS DNA breaks are known to induce expression of gamma H2AX as taught in Dickey et al to advantageously allow for monitoring 

           Claims 27-29 are rejected under 35 U.S.C. pre-AIA  103(a) as being unpatentable over Rak et al or over Rak et al , Dickey et al and Zhang in further view of Mueller et al (US 2015/0140123) as evidenced by the MilliplexMAP technology (retrieved from https://www.ablinc.com/immunology-services/luminex/ )
Rak et al, Dickey et al and Zhang are relied upon as in the above rejection under 35 USC 103. 
While Rak et al , Dickey et al and Zhang teach various immunoassays,  Rak et al or Rak et al , Dickey et al and Zhang are silent regarding the limitations of claims 27-29.
           Mueller et al  teach throughout the publication and especially in Abstract, detecting expression levels of proteins i.e. H2AX [0040] in response to genotoxic stress including gamma on various platforms comprising antibodies specific to H2AX [00121], as for example ELISA, western blotting and also MilliplexMAP  wherein MilliplexMAP  is based on the Luminex xMAP technpology [0151] comprises antibodies coupled on fluorescently stained beads wherin the antibody are covalently bound to the beads as evidenced by the MilliplexMAP technology (retrieved from https://www.ablinc.com/immunology-services/luminex/ ) wherein the detection comprises immunofluorescence [0036][0054][0055][0056][0121].
           It would have been prima facie obvious, at the time the invention was made, to detect expression levels of gamma H2AX of Rak et al or Rak et al , Dickey et al and Zhang with the methods of Mueller et al  since antibodies to gamma H2AX and Rak et al [0019] and Rak et al , Dickey et al and Zhang. 

Response to Arguments
Applicant's arguments filed 04/08/21 have been fully considered but they are not persuasive.  
101 Rejection:
           Applicant argues that claim 1 now recites specific anti-cancer treatments and further recites a step of selecting a test subject who is to receive the continued monitoring that comprises treatment.
           This argument is not found persuasive because the current claims allow for a scenario wherein a lower level is detected.  In the embodiment wherein a lower level is detected the step of selecting the test subject and the step of continuing treatment is not performed and treatment is not administered to all patients i.e. patients that do not have a higher level, which analogous to doing nothing as a result of the assay measurement (this could read on taking no further action). Therefore does not set forth a practical application that is significantly more than the judicial exception itself. 

           103 Rejection:

            This argument is not found persuasive because the reduction that the applicant is referring to in para’s 0030 and 0036 of Rak are directed to a first and second sample collected from the same patient at different time points and not a level detected in a sample from a patient and compared to a control subject not given the treatment.  Therefore, this argument is not on point and not found persuasive and Rak does not teach away from higher levels as compared to a control subject not given the treatment.  Further, the applicant is arguing Rak et al individually and not considering the combination of Rak in view of Dickey and Zhang.   As stated supra and in the previous office action it would have been prima facie obvious, at the time the invention was made, to detect expression levels of cancer derived MV associated gamma H2AX for monitoring efficacy of cancer treatment as taught in Rak et al in subjects undergoing treatment with TMZ for Glioblastoma multiforme such as taught in Zhang et al . One would be motivated to do so to monitor treatment efficacy with TMZ with a method comprising  Glioblastoma multiforme is one the most aggressive form of brain cancer and H2AX is a key regulator of DNA damage response.  
           A higher level of expression of H2AX in cancer-derived microvesicles from the test subject as compared to a control subject that is not given the cancer treatment would necessarily indicates increased genotoxic stress and need to continuing treatment in the method of Rak et al and Zhang et al because TMZ is DNA alkylating chemotherapy drug that is effective in inducing DS DNA breaks in cancer cells as mechanism of treatment.  Such DS DNA breaks are known to induce expression of gamma H2AX as taught in Dickey et al to advantageously allow for monitoring genotoxic stress due to Glioblastoma multiforme cancer treatment with TMZ and continue treatment based in an increase of H2AX in cancer-derived microvesicles.  

Conclusion
           No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY W COUNTS whose telephone number is (571)272-0817. The examiner can normally be reached M-F 7:00-4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/GARY COUNTS/           Primary Examiner, Art Unit 1641